DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  In addition, acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 15/780,215, filed on May 30, 2018.

Oath/Declaration
Oath/Declaration as filed on May 30, 2018 is noted by the Examiner.

Claim Objections
Claim 8 is objected to because of the following informalities:  
The claim recites limitation “the same” in seventh line of the claim, 
but there is insufficient antecedent basis for the above limitation in the claim because the claim uses term “the same” for a first time without previously reciting the term in the claim or in a claim from which claim 8 depends.  Therefore Examiner suggests the limitation should be amended, without adding new matter, in a manner that resolves the antecedent basis issue.
Claim 13 is objected to because of the following informalities:  
The claims recite limitation “n1” within formula in fourth line of the claim, but it is unclear as to exactly what n1 is referring to.  Therefore Examiner suggests the limitation “n1” recited within the formula in the fourth line of the claim should be amended, without adding new matter, in a manner that clarifies more specifically as to what n1 actually is.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, claims 11-15 depend on an independent apparatus claim, and each also claim method steps of using the apparatus.  A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See MPEP § 2173.05(p)



Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Raguin et al., U.S. Patent Application Publication 2013/0120760 A1 (hereinafter Raguin), in view of Lin, U.S. Patent Application Publication 2015/0369661 A1 (hereinafter Lin).
Regarding claim 1, Raguin teaches a fingerprint identification device, comprising: a photoelectric sensor; and an optical waveguide, arranged on a touch substrate (54, 24, 60, 21 FIG. 8, paragraph[0051] of Raguin teaches referring to FIG. 8, a sixth embodiment of the present invention of a non-imaging contact sensor 54 with a two-dimensional sensor array 55 and protective coating 56 which may be the same or similar to sensor array 20a and coating 27 described earlier; though other sensor technologies and other illumination may be used, as illustrated, the fingerprint scanner 54 comprises a 2D array 55 of sensory pixels arranged on a transparent backplane 29 with a certain percentage of transparent area, thereby allowing light 21a from a backlight 21 to illuminate a finger 22 that is placed on a platen 57 at the top of the sensor 54; by way of example, the sensor array 55 may be a thin-film technology (TFT) array of sensors fabricated using amorphous silicon technology on a backplane 29 of glass; and in order to block ambient light 58 from being detected by light sensing pixels 24 that are beneath the finger, a fiber-optic face plate (FOP) 60 is placed on top of the protective layer 56, where said placement is preferentially performed with the aid of an adhesive, epoxy or some other affixation means, thereby removing any air or air bubbles from the boundary between the FOP 60 and the protective layer 56), and configured to be in touch with a fingerprint, and comprising waveguide material portions and medium material portions, each of the waveguide material portions and each of the medium material portions being spaced apart from each other, wherein surfaces of both the medium material portions and the waveguide material portions facing away from the touch substrate are configured to be in touch with the fingerprint, and the optical waveguide is configured to deliver a light irradiating into the waveguide material portions from the touch substrate, to the surfaces of the waveguide material portions facing away from the touch substrate; between the medium material portions and the waveguide material portions (60a, 60b FIG. 8, paragraph[0052] of Raguin teaches this FOP 60 is composed of fibers 60a with light absorbing regions or material 60b in between the fibers 60a; the 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55, and reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24; the fibers 60a may be packed in a 2D rectilinear or hexagonal array with material 60b in between the fibers; for example, absorbing regions 60b may incorporate black glass, such as is typically used by in FOPs manufactured by INCOM, Inc. (Charlton, Mass.) and Schott North America, Inc. (Southbridge, Mass.); the absorbing regions 60b prevent light 58 that is not guided by the fibers 60a from propagating at oblique angles and finding its way underneath the finger 22 and being detected and potentially saturating the light sensing pixels 24 otherwise shadowed by the finger 22; this absorption of light prevents both direct ambient light 58a and scattered ambient light 58b from propagating obliquely and going underneath the finger 22, which would otherwise disrupt the fingerprint from being imaged; in this manner light entering into the FOP within the acceptance cone of the fibers 60a is guided down; however, any ambient light entering at angles outside of the acceptance angle of the fibers 60a is not guided by the fibers 60a and is instead propagating into the interstitial black material 60b between the fibers and absorbed; the FOP 60 may specifically relate the fiber 60a pitch to the pixel pitch of the light sensing pixels 24 and therefore optimal operation is achieved with specific alignment of the FOP fibers 60a to the light sensing pixels 24 of the sensor 54; alternately, the FOP 60 may have fibers 60a that are sufficiently small that many fibers fit above a single light sensing pixel 24; for example, FOPs made by INCOM contain 6 µm fibers and therefore in a 500 ppi sensor array (50.8 µm pitch) as many as 72 fibers arranged in a square array (83 when a hexagonal array is utilized) fit above a single 50.8x50.8 µm pixel of sensor 55 and therefore alignment of the FOP may not be critical; though a FOP 60 is illustrated in FIG. 8, other technology may be substituted for the FOP to achieve the same results by serving as a directional filter, such as a micro-louver based structures such as Vikuiti™; light Control Films manufactured by 3M (St. Paul, Minn., U.S.A); other optics capable of restricting the propagation of incoming light to that representative of the fingerprint topology may also be used; and other than the use of the ambient light reducing components (e.g., FOP 60) in sensor 54, the operation of light sensing pixels 24 and other electronics of array 55 may be the same as described earlier in connection with FIG. 2); but does not expressly teach by total reflections at interfaces.  
However, Lin teaches by total reflections at interfaces (FIGS. 2 and 5, paragraph[0103] of Lin teaches the FOP 003 includes a group of optical fiber bundles 006 which are configured to be perpendicular to the substrate, wherein each optical fiber bundle 006 has a diameter smaller or equal to a width of its corresponding pixel cell; the principle of total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006, wherein the optical fiber bundle 006 has an inner core and a cladding, and the inner core has a larger refractive index than the cladding; and after lights enter into one end of the optical fiber bundle 006 from air or a object surface, and the incident angle of the lights is larger than a critical angle of the optical fiber bundle 006, a total reflection of the lights will occur in the optical fiber bundle 006, or in another word, multiple reflections of the lights will occur at interface of the inner core and the cladding until the lights emits out from the other end of the optical fiber bundle 006, and See also at least paragraph[0110] of Lin (i.e., Lin teaches total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006)).
Furthermore, Raguin and Lin are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Raguin based on Lin such that the optical waveguide is configured to deliver the light irradiating into the waveguide material portions from the touch substrate, to the surfaces of the waveguide material portions facing away from the touch substrate by total reflections at interfaces between the medium material portions and the waveguide material portions.  One reason for the modification as taught by Lin is to improve resolution of an optoelectric sensor (ABSTRACT of Lin).
Regarding claim 2, Raguin teaches wherein a surface of each of the waveguide material portions interfacing with the touch substrate is defined as a first interface, two surfaces of each of the waveguide material portions interfacing with the two adjacent medium material portions respectively are defined as a second interface and a third interface, and a surface of each of the waveguide material portions facing away from the touch substrate is defined as a fourth interface (FIG. 8, paragraph[0052] of Raguin teaches this FOP 60 is composed of fibers 60a with light absorbing regions or material 60b in between the fibers 60a; the 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55, and reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24; the fibers 60a may be packed in a 2D rectilinear or hexagonal array with material 60b in between the fibers; for example, absorbing regions 60b may incorporate black glass, such as is typically used by in FOPs manufactured by INCOM, Inc. (Charlton, Mass.) and Schott North America, Inc. (Southbridge, Mass.); the absorbing regions 60b prevent light 58 that is not guided by the fibers 60a from propagating at oblique angles and finding its way underneath the finger 22 and being detected and potentially saturating the light sensing pixels 24 otherwise shadowed by the finger 22; this absorption of light prevents both direct ambient light 58a and scattered ambient light 58b from propagating obliquely and going underneath the finger 22, which would otherwise disrupt the fingerprint from being imaged; in this manner light entering into the FOP within the acceptance cone of the fibers 60a is guided down; however, any ambient light entering at angles outside of the acceptance angle of the fibers 60a is not guided by the fibers 60a and is instead propagating into the interstitial black material 60b between the fibers and absorbed; the FOP 60 may specifically relate the fiber 60a pitch to the pixel pitch of the light sensing pixels 24 and therefore optimal operation is achieved with specific alignment of the FOP fibers 60a to the light sensing pixels 24 of the sensor 54; alternately, the FOP 60 may have fibers 60a that are sufficiently small that many fibers fit above a single light sensing pixel 24; for example, FOPs made by INCOM contain 6 µm fibers and therefore in a 500 ppi sensor array (50.8 µm pitch) as many as 72 fibers arranged in a square array (83 when a hexagonal array is utilized) fit above a single 50.8x50.8 µm pixel of sensor 55 and therefore alignment of the FOP may not be critical; though a FOP 60 is illustrated in FIG. 8, other technology may be substituted for the FOP to achieve the same results by serving as a directional filter, such as a micro-louver based structures such as Vikuiti™; light Control Films manufactured by 3M (St. Paul, Minn., U.S.A); other optics capable of restricting the propagation of incoming light to that representative of the fingerprint topology may also be used; and other than the use of the ambient light reducing components (e.g., FOP 60) in sensor 54, the operation of light sensing pixels 24 and other electronics of array 55 may be the same as described earlier in connection with FIG. 2 (i.e., Raguin at least teaches some of fibers 60a directly interposed between absorbing regions 60b and each of the fibers 60a having a bottom surface on a protective coating that are opposed to a respective top surface of the fibers 60a)); 
wherein in a condition that a portion of valleys of the fingerprint gets in touch with the optical waveguide, the light which irradiates into each of the waveguide material portions from the first interface thereof is reflected; thereof, First Named Inventor: Jifeng TanApplication No.:-4-then transmitted to and reflected back by total reflection at the fourth interface thereof, and in turn reflected back; again to return to the photoelectric sensor for identification thereby; and wherein in a condition that a portion of ridges of the fingerprint faces towards and gets in touch with the optical waveguide, the light which (FIG. 8, paragraph[0052] of Raguin teaches this FOP 60 is composed of fibers 60a with light absorbing regions or material 60b in between the fibers 60a; the 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55, and reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24; the fibers 60a may be packed in a 2D rectilinear or hexagonal array with material 60b in between the fibers; for example, absorbing regions 60b may incorporate black glass, such as is typically used by in FOPs manufactured by INCOM, Inc. (Charlton, Mass.) and Schott North America, Inc. (Southbridge, Mass.); the absorbing regions 60b prevent light 58 that is not guided by the fibers 60a from propagating at oblique angles and finding its way underneath the finger 22 and being detected and potentially saturating the light sensing pixels 24 otherwise shadowed by the finger 22; this absorption of light prevents both direct ambient light 58a and scattered ambient light 58b from propagating obliquely and going underneath the finger 22, which would otherwise disrupt the fingerprint from being imaged; in this manner light entering into the FOP within the acceptance cone of the fibers 60a is guided down; however, any ambient light entering at angles outside of the acceptance angle of the fibers 60a is not guided by the fibers 60a and is instead propagating into the interstitial black material 60b between the fibers and absorbed; the FOP 60 may specifically relate the fiber 60a pitch to the pixel pitch of the light sensing pixels 24 and therefore optimal operation is achieved with specific alignment of the FOP fibers 60a to the light sensing pixels 24 of the sensor 54; alternately, the FOP 60 may have fibers 60a that are sufficiently small that many fibers fit above a single light sensing pixel 24; for example, FOPs made by INCOM contain 6 µm fibers and therefore in a 500 ppi sensor array (50.8 µm pitch) as many as 72 fibers arranged in a square array (83 when a hexagonal array is utilized) fit above a single 50.8x50.8 µm pixel of sensor 55 and therefore alignment of the FOP may not be critical; though a FOP 60 is illustrated in FIG. 8, other technology may be substituted for the FOP to achieve the same results by serving as a directional filter, such as a micro-louver based structures such as Vikuiti™; light Control Films manufactured by 3M (St. Paul, Minn., U.S.A); other optics capable of restricting the propagation of incoming light to that representative of the fingerprint topology may also be used; and other than the use of the ambient light reducing components (e.g., FOP 60) in sensor 54, the operation of light sensing pixels 24 and other electronics of array 55 may be the same as described earlier in connection with FIG. 2 (i.e., Raguin at least teaches some of fibers 60a directly interposed between absorbing regions 60b and each of the fibers 60a having a bottom surface on a protective coating that are opposed to a respective top surface of the fibers 60a, wherein reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24)); but does not expressly teach by total reflection at both the second interface and the third interface; by total reflection at both the second interface and third interface; by total reflection at both the second interface and third interface.
However, Lin teaches by total reflection at both the second interface and the third interface; by total reflection at both the second interface and third interface; by total reflection at both the second interface and third interface (FIGS. 2 and 5, paragraph[0103] of Lin teaches the FOP 003 includes a group of optical fiber bundles 006 which are configured to be perpendicular to the substrate, wherein each optical fiber bundle 006 has a diameter smaller or equal to a width of its corresponding pixel cell; the principle of total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006, wherein the optical fiber bundle 006 has an inner core and a cladding, and the inner core has a larger refractive index than the cladding; and after lights enter into one end of the optical fiber bundle 006 from air or a object surface, and the incident angle of the lights is larger than a critical angle of the optical fiber bundle 006, a total reflection of the lights will occur in the optical fiber bundle 006, or in another word, multiple reflections of the lights will occur at interface of the inner core and the cladding until the lights emits out from the other end of the optical fiber bundle 006, and See also at least paragraph[0110] of Lin (i.e., Lin teaches total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006)).
Regarding claim 11, Raguin and Lin teach a method for controlling the fingerprint identification device according to claim 1, comprising: implementing an identification of fingerprint by the photoelectric sensor depending on a signal of the light reflected at the fingerprint, which signal is received by the photoelectric sensor, in a condition that the fingerprint identification device is in touch with fingerprint (FIG. 8, paragraph[0052] of Raguin teaches this FOP 60 is composed of fibers 60a with light absorbing regions or material 60b in between the fibers 60a; the 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55, and reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24; the fibers 60a may be packed in a 2D rectilinear or hexagonal array with material 60b in between the fibers; for example, absorbing regions 60b may incorporate black glass, such as is typically used by in FOPs manufactured by INCOM, Inc. (Charlton, Mass.) and Schott North America, Inc. (Southbridge, Mass.); the absorbing regions 60b prevent light 58 that is not guided by the fibers 60a from propagating at oblique angles and finding its way underneath the finger 22 and being detected and potentially saturating the light sensing pixels 24 otherwise shadowed by the finger 22; this absorption of light prevents both direct ambient light 58a and scattered ambient light 58b from propagating obliquely and going underneath the finger 22, which would otherwise disrupt the fingerprint from being imaged; in this manner light entering into the FOP within the acceptance cone of the fibers 60a is guided down; however, any ambient light entering at angles outside of the acceptance angle of the fibers 60a is not guided by the fibers 60a and is instead propagating into the interstitial black material 60b between the fibers and absorbed; the FOP 60 may specifically relate the fiber 60a pitch to the pixel pitch of the light sensing pixels 24 and therefore optimal operation is achieved with specific alignment of the FOP fibers 60a to the light sensing pixels 24 of the sensor 54; alternately, the FOP 60 may have fibers 60a that are sufficiently small that many fibers fit above a single light sensing pixel 24; for example, FOPs made by INCOM contain 6 µm fibers and therefore in a 500 ppi sensor array (50.8 µm pitch) as many as 72 fibers arranged in a square array (83 when a hexagonal array is utilized) fit above a single 50.8x50.8 µm pixel of sensor 55 and therefore alignment of the FOP may not be critical; though a FOP 60 is illustrated in FIG. 8, other technology may be substituted for the FOP to achieve the same results by serving as a directional filter, such as a micro-louver based structures such as Vikuiti™; light Control Films manufactured by 3M (St. Paul, Minn., U.S.A); other optics capable of restricting the propagation of incoming light to that representative of the fingerprint topology may also be used; and other than the use of the ambient light reducing components (e.g., FOP 60) in sensor 54, the operation of light sensing pixels 24 and other electronics of array 55 may be the same as described earlier in connection with FIG. 2 (i.e., Raguin at least teaches some of fibers 60a directly interposed between absorbing regions 60b and each of the fibers 60a having a bottom surface on a protective coating that are opposed to a respective top surface of the fibers 60a, wherein reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24)).
Regarding claim 12, Raguin teaches wherein a surface of each of the waveguide material portions interfacing with the touch substrate is defined as a first interface, two surfaces of each of the waveguide material portions interfacing with the two adjacent medium material portions respectively are defined as a second interface and a third interface, and a surface of each of the waveguide material portions facing away from the touch substrate is defined as a fourth interface (FIG. 8, paragraph[0052] of Raguin teaches this FOP 60 is composed of fibers 60a with light absorbing regions or material 60b in between the fibers 60a; the 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55, and reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24; the fibers 60a may be packed in a 2D rectilinear or hexagonal array with material 60b in between the fibers; for example, absorbing regions 60b may incorporate black glass, such as is typically used by in FOPs manufactured by INCOM, Inc. (Charlton, Mass.) and Schott North America, Inc. (Southbridge, Mass.); the absorbing regions 60b prevent light 58 that is not guided by the fibers 60a from propagating at oblique angles and finding its way underneath the finger 22 and being detected and potentially saturating the light sensing pixels 24 otherwise shadowed by the finger 22; this absorption of light prevents both direct ambient light 58a and scattered ambient light 58b from propagating obliquely and going underneath the finger 22, which would otherwise disrupt the fingerprint from being imaged; in this manner light entering into the FOP within the acceptance cone of the fibers 60a is guided down; however, any ambient light entering at angles outside of the acceptance angle of the fibers 60a is not guided by the fibers 60a and is instead propagating into the interstitial black material 60b between the fibers and absorbed; the FOP 60 may specifically relate the fiber 60a pitch to the pixel pitch of the light sensing pixels 24 and therefore optimal operation is achieved with specific alignment of the FOP fibers 60a to the light sensing pixels 24 of the sensor 54; alternately, the FOP 60 may have fibers 60a that are sufficiently small that many fibers fit above a single light sensing pixel 24; for example, FOPs made by INCOM contain 6 µm fibers and therefore in a 500 ppi sensor array (50.8 µm pitch) as many as 72 fibers arranged in a square array (83 when a hexagonal array is utilized) fit above a single 50.8x50.8 µm pixel of sensor 55 and therefore alignment of the FOP may not be critical; though a FOP 60 is illustrated in FIG. 8, other technology may be substituted for the FOP to achieve the same results by serving as a directional filter, such as a micro-louver based structures such as Vikuiti™; light Control Films manufactured by 3M (St. Paul, Minn., U.S.A); other optics capable of restricting the propagation of incoming light to that representative of the fingerprint topology may also be used; and other than the use of the ambient light reducing components (e.g., FOP 60) in sensor 54, the operation of light sensing pixels 24 and other electronics of array 55 may be the same as described earlier in connection with FIG. 2 (i.e., Raguin at least teaches some of fibers 60a directly interposed between absorbing regions 60b and each of the fibers 60a having a bottom surface on a protective coating that are opposed to a respective top surface of the fibers 60a)); 
wherein in a condition that a portion of valleys of the fingerprint gets in touch with the optical waveguide, the light which irradiates into each of the waveguide material portions from the first interface thereof is reflected; thereof, then transmitted to and reflected back by total reflection at the fourth interface thereof, and in turn reflected back; again to return to the photoelectric sensor for identification thereby; and wherein in a condition that a portion of ridges of the fingerprint faces towards and gets in touch with the optical waveguide, the light which irradiates into each of the waveguide material portions from the first interface thereof is reflected; and propagates to the fourth interface thereof and exits from the fourth interface, so as not to be substantially identified by the photoelectric sensor (FIG. 8, paragraph[0052] of Raguin teaches this FOP 60 is composed of fibers 60a with light absorbing regions or material 60b in between the fibers 60a; the 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55, and reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24; the fibers 60a may be packed in a 2D rectilinear or hexagonal array with material 60b in between the fibers; for example, absorbing regions 60b may incorporate black glass, such as is typically used by in FOPs manufactured by INCOM, Inc. (Charlton, Mass.) and Schott North America, Inc. (Southbridge, Mass.); the absorbing regions 60b prevent light 58 that is not guided by the fibers 60a from propagating at oblique angles and finding its way underneath the finger 22 and being detected and potentially saturating the light sensing pixels 24 otherwise shadowed by the finger 22; this absorption of light prevents both direct ambient light 58a and scattered ambient light 58b from propagating obliquely and going underneath the finger 22, which would otherwise disrupt the fingerprint from being imaged; in this manner light entering into the FOP within the acceptance cone of the fibers 60a is guided down; however, any ambient light entering at angles outside of the acceptance angle of the fibers 60a is not guided by the fibers 60a and is instead propagating into the interstitial black material 60b between the fibers and absorbed; the FOP 60 may specifically relate the fiber 60a pitch to the pixel pitch of the light sensing pixels 24 and therefore optimal operation is achieved with specific alignment of the FOP fibers 60a to the light sensing pixels 24 of the sensor 54; alternately, the FOP 60 may have fibers 60a that are sufficiently small that many fibers fit above a single light sensing pixel 24; for example, FOPs made by INCOM contain 6 µm fibers and therefore in a 500 ppi sensor array (50.8 µm pitch) as many as 72 fibers arranged in a square array (83 when a hexagonal array is utilized) fit above a single 50.8x50.8 µm pixel of sensor 55 and therefore alignment of the FOP may not be critical; though a FOP 60 is illustrated in FIG. 8, other technology may be substituted for the FOP to achieve the same results by serving as a directional filter, such as a micro-louver based structures such as Vikuiti™; light Control Films manufactured by 3M (St. Paul, Minn., U.S.A); other optics capable of restricting the propagation of incoming light to that representative of the fingerprint topology may also be used; and other than the use of the ambient light reducing components (e.g., FOP 60) in sensor 54, the operation of light sensing pixels 24 and other electronics of array 55 may be the same as described earlier in connection with FIG. 2 (i.e., Raguin at least teaches some of fibers 60a directly interposed between absorbing regions 60b and each of the fibers 60a having a bottom surface on a protective coating that are opposed to a respective top surface of the fibers 60a, wherein reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24)); but does not expressly teach by total reflection at both the second interface and the third interface; by total reflection at both the second interface and third interface; by total reflection at both the second interface and third interface.
However, Lin teaches by total reflection at both the second interface and the third interface; by total reflection at both the second interface and third interface; by total reflection at both the second interface and third interface (FIGS. 2 and 5, paragraph[0103] of Lin teaches the FOP 003 includes a group of optical fiber bundles 006 which are configured to be perpendicular to the substrate, wherein each optical fiber bundle 006 has a diameter smaller or equal to a width of its corresponding pixel cell; the principle of total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006, wherein the optical fiber bundle 006 has an inner core and a cladding, and the inner core has a larger refractive index than the cladding; and after lights enter into one end of the optical fiber bundle 006 from air or a object surface, and the incident angle of the lights is larger than a critical angle of the optical fiber bundle 006, a total reflection of the lights will occur in the optical fiber bundle 006, or in another word, multiple reflections of the lights will occur at interface of the inner core and the cladding until the lights emits out from the other end of the optical fiber bundle 006, and See also at least paragraph[0110] of Lin (i.e., Lin teaches total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006)).
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Application Publication 2018/0113548 A1 (hereinafter Lee I), in view of Raguin, Lin, and King et al., U.S. Patent Application Publication 2013/0135258 A1 (hereinafter King).
Regarding claim 5, Lee I teaches a touch display panel, comprising: a touch display substrate; and a fingerprint identification device, comprising: (TSP, DIS, FIG. 3, paragraph[0044] of Lee I teaches the touch screen TSP may be bonded onto an upper polarizer on a display panel DIS, or may be formed between the upper polarizer on the display panel DIS and an upper substrate. In addition, the sensors of the touch screen TSP may be embedded in a pixel array of the display panel DIS, and See also at least paragraphs[0040]-[0041] of Lee I (i.e., Lee I teaches a touch screen with an integrated fingerprint sensor on a display panel)); but does not expressly teach a photoelectric sensor; and an optical waveguide, arranged on the touch display substrate, and First Named Inventor: Jifeng TanApplication No.:-5-configured to be in touch with a fingerprint, and comprising waveguide material portions and medium material portions, each of the waveguide material portions and each of the medium material portions being spaced apart from each other, wherein surfaces of both the medium material portions and the waveguide material portions facing away from the touch display substrate are configured to be in touch with the fingerprint, and the optical waveguide is configured to deliver a light irradiating into the waveguide material portions from the touch display substrate, to the surfaces of the waveguide material portions facing away from the touch display substrate by total reflections at interfaces between the medium material portions and the waveguide material portions, and wherein the optical waveguide is provided on a touch display surface of the touch display substrate, and the photoelectric sensor is provided at a side of the touch display substrate facing away from the optical waveguide.  
However, Raguin teaches a photoelectric sensor; and an optical waveguide, arranged on the touch display substrate (55, 60, 21 FIG. 8, paragraph[0051] of Raguin teaches referring to FIG. 8, a sixth embodiment of the present invention of a non-imaging contact sensor 54 with a two-dimensional sensor array 55 and protective coating 56 which may be the same or similar to sensor array 20a and coating 27 described earlier; though other sensor technologies and other illumination may be used, as illustrated, the fingerprint scanner 54 comprises a 2D array 55 of sensory pixels arranged on a transparent backplane 29 with a certain percentage of transparent area, thereby allowing light 21a from a backlight 21 to illuminate a finger 22 that is placed on a platen 57 at the top of the sensor 54; by way of example, the sensor array 55 may be a thin-film technology (TFT) array of sensors fabricated using amorphous silicon technology on a backplane 29 of glass; and in order to block ambient light 58 from being detected by light sensing pixels 24 that are beneath the finger, a fiber-optic face plate (FOP) 60 is placed on top of the protective layer 56, where said placement is preferentially performed with the aid of an adhesive, epoxy or some other affixation means, thereby removing any air or air bubbles from the boundary between the FOP 60 and the protective layer 56), and First Named Inventor: Jifeng TanApplication No.:-5-configured to be in touch with a fingerprint, and comprising waveguide material portions and medium material portions, each of the waveguide material portions and each of the medium material portions being spaced apart from each other, wherein surfaces of both the medium material portions and the waveguide material portions facing away from the touch display substrate are configured to be in touch with the fingerprint, and the optical waveguide is configured to deliver a light irradiating into the waveguide material portions from the touch display substrate, to the surfaces of the waveguide material portions facing away from the touch display substrate; between the medium material portions and the waveguide material portions (60a, 60b FIG. 8, paragraph[0052] of Raguin teaches this FOP 60 is composed of fibers 60a with light absorbing regions or material 60b in between the fibers 60a; the 2D arrays of fibers 60a guides light 21a from the light source 21 to platen 57, via substrate 29 and non-opaque regions of array 55, and reflected light from platen 57 representative of finger skin topology (or fingerprint) is guided by fibers 60a down to light sensing pixels 24; the fibers 60a may be packed in a 2D rectilinear or hexagonal array with material 60b in between the fibers; for example, absorbing regions 60b may incorporate black glass, such as is typically used by in FOPs manufactured by INCOM, Inc. (Charlton, Mass.) and Schott North America, Inc. (Southbridge, Mass.); the absorbing regions 60b prevent light 58 that is not guided by the fibers 60a from propagating at oblique angles and finding its way underneath the finger 22 and being detected and potentially saturating the light sensing pixels 24 otherwise shadowed by the finger 22; this absorption of light prevents both direct ambient light 58a and scattered ambient light 58b from propagating obliquely and going underneath the finger 22, which would otherwise disrupt the fingerprint from being imaged; in this manner light entering into the FOP within the acceptance cone of the fibers 60a is guided down; however, any ambient light entering at angles outside of the acceptance angle of the fibers 60a is not guided by the fibers 60a and is instead propagating into the interstitial black material 60b between the fibers and absorbed; the FOP 60 may specifically relate the fiber 60a pitch to the pixel pitch of the light sensing pixels 24 and therefore optimal operation is achieved with specific alignment of the FOP fibers 60a to the light sensing pixels 24 of the sensor 54; alternately, the FOP 60 may have fibers 60a that are sufficiently small that many fibers fit above a single light sensing pixel 24; for example, FOPs made by INCOM contain 6 µm fibers and therefore in a 500 ppi sensor array (50.8 µm pitch) as many as 72 fibers arranged in a square array (83 when a hexagonal array is utilized) fit above a single 50.8x50.8 µm pixel of sensor 55 and therefore alignment of the FOP may not be critical; though a FOP 60 is illustrated in FIG. 8, other technology may be substituted for the FOP to achieve the same results by serving as a directional filter, such as a micro-louver based structures such as Vikuiti™; light Control Films manufactured by 3M (St. Paul, Minn., U.S.A); other optics capable of restricting the propagation of incoming light to that representative of the fingerprint topology may also be used; and other than the use of the ambient light reducing components (e.g., FOP 60) in sensor 54, the operation of light sensing pixels 24 and other electronics of array 55 may be the same as described earlier in connection with FIG. 2); but the combination of Lee I and Raguin still do not expressly teach by total reflections at interfaces;, and wherein the optical waveguide is provided on a touch display surface of the touch display substrate, and the photoelectric sensor is provided at a side of the touch display substrate facing away from the optical waveguide.
However, Lin teaches by total reflections at interfaces (FIGS. 2 and 5, paragraph[0103] of Lin teaches the FOP 003 includes a group of optical fiber bundles 006 which are configured to be perpendicular to the substrate, wherein each optical fiber bundle 006 has a diameter smaller or equal to a width of its corresponding pixel cell; the principle of total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006, wherein the optical fiber bundle 006 has an inner core and a cladding, and the inner core has a larger refractive index than the cladding; and after lights enter into one end of the optical fiber bundle 006 from air or a object surface, and the incident angle of the lights is larger than a critical angle of the optical fiber bundle 006, a total reflection of the lights will occur in the optical fiber bundle 006, or in another word, multiple reflections of the lights will occur at interface of the inner core and the cladding until the lights emits out from the other end of the optical fiber bundle 006, and See also at least paragraph[0110] of Lin (i.e., Lin teaches total internal reflection of light is applied in the transmission of the lights in the optical fiber bundle 006)); but the combination of Lee I, Raguin, and Lin still do not expressly teach by total reflections at interfaces;, and wherein the optical waveguide is provided on a touch display surface of the touch display substrate, and the photoelectric sensor is provided at a side of the touch display substrate facing away from the optical waveguide.
However, King teaches , and wherein the optical waveguide is provided on a touch display surface of the touch display substrate, and the photoelectric sensor is provided at a side of the touch display substrate facing away from the optical waveguide (21 FIGS. 12-15D, paragraph[0113] of King teaches FIG. 15C is similar to FIG. 15B and illustrates an example embodiment where light-sensing element 200 is disposed so that it faces upside-down; in this configuration, light 104 enters slab waveguide 520 which is configured relative to transparent sheet 10 so that the light is totally internally reflected upward towards light-sensing element 200; slab waveguide 520 includes a shelf 521 configured to accommodate light-sensing element 200; this configuration is advantageous in that the light-detecting element 200 faces away from the general direction of ambient light 500; and it also obviates the need for IR-transparent bezel 40, and See also at least paragraphs[0098]-[0099], [0103], and [0107] of King (i.e., King teaches a waveguide on a display unit and light sensing elements disposed at a side of the display unit and facing up-side down)).
Furthermore, Lee I, Raguin, Lin, and King are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device for suitably detecting a fingerprint.  Therefore, before the Lee I based on Raguin, Lin, and King to have a photoelectric sensor; and an optical waveguide, arranged on the touch display substrate, and First Named Inventor: Jifeng TanApplication No.:-5-configured to be in touch with a fingerprint, and comprising waveguide material portions and medium material portions, each of the waveguide material portions and each of the medium material portions being spaced apart from each other, wherein surfaces of both the medium material portions and the waveguide material portions facing away from the touch display substrate are configured to be in touch with the fingerprint, and the optical waveguide is configured to deliver a light irradiating into the waveguide material portions from the touch display substrate, to the surfaces of the waveguide material portions facing away from the touch display substrate by total reflections at interfaces between the medium material portions and the waveguide material portions, and wherein the optical waveguide is provided on a touch display surface of the touch display substrate, and the photoelectric sensor is provided at a side of the touch display substrate facing away from the optical waveguide.  One reason for the modification as taught by Raguin is to have a sensor for suitably capturing images of skin topology (ABSTRACT of Raguin).  Another reason for the modification as taught by Lin is to improve resolution of an optoelectric sensor (ABSTRACT of Lin).  Still another reason for the modification as taught by King is to have a suitable touch-screen system for sensing a location of a touch event (paragraph[0006] of King).
Regarding claim 6, Lee I, Raguin, Lin, and King teach the touch display panel according to claim 5, wherein the optical waveguide comprises a plurality of optical sub-waveguides, and the photoelectric sensor comprises a plurality of photoelectric sub-sensors, the plurality of optical sub- waveguides being in one-to-one correspondence with the plurality of photoelectric (006 FIGS. 2 and 5, paragraph[0060] of Lin teaches the FOP 003 is located above the light-sensitive structure 002, the FOP 003 includes a group of optical fiber bundles 006 which are configured to be perpendicular to the substrate, each of the optical fiber bundles has a diameter smaller than or equal to the width of its corresponding pixel cell, and See also at least paragraphs[0058]-[0059], and [0085] of Lin (i.e., Lin teaches each pixel cell 005, arranged in an array, having a photodiode and corresponding to an optical fiber bundle 006)).  
Regarding claim 7, Lee I, Raguin, Lin, and King teach the touch display panel according to claim 5, wherein the touch display substrate comprises: pixel regions; and  First Named Inventor: Jifeng TanApplication No.: -6- non-pixel regions on peripheries of the pixel regions, with the photoelectric sensor being in the non-pixel regions (FIG. 8, paragraph[0051] of Raguin teaches referring to FIG. 8, a sixth embodiment of the present invention of a non-imaging contact sensor 54 with a two-dimensional sensor array 55 and protective coating 56 which may be the same or similar to sensor array 20a and coating 27 described earlier; though other sensor technologies and other illumination may be used, as illustrated, the fingerprint scanner 54 comprises a 2D array 55 of sensory pixels arranged on a transparent backplane 29 with a certain percentage of transparent area, thereby allowing light 21a from a backlight 21 to illuminate a finger 22 that is placed on a platen 57 at the top of the sensor 54; by way of example, the sensor array 55 may be a thin-film technology (TFT) array of sensors fabricated using amorphous silicon technology on a backplane 29 of glass; and in order to block ambient light 58 from being detected by light sensing pixels 24 that are beneath the finger, a fiber-optic face plate (FOP) 60 is placed on top of the protective layer 56, where said placement is preferentially performed with the aid of an adhesive, epoxy or some other affixation means, thereby removing any air or air bubbles from the boundary between the FOP 60 and the protective layer 56, and See also at least paragraph[0040] of Raguin (i.e., Raguin teaches sensing pixels interleaved among switching transistors, data lines, and other electronics that enable operation of the sensing pixels)).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al., U.S. Patent Application Publication 2018/0113548 A1 (hereinafter Lee I), in view of Raguin, Lin, King, and NHO et al., U.S. Patent Application Publication 2015/0331508 A1 (hereinafter Nho).
Regarding claim 9, Lee I, Raguin, Lin, and King teach the touch display panel according to claim 5, further comprising:; but do not expressly teach a color filter substrate; and an array substrate opposite to a color filter substrate, wherein the photoelectric sensor is on a side of the array substrate close to the color filter substrate.
However, Nho teaches a color filter substrate; and an array substrate opposite to a color filter substrate, wherein the photoelectric sensor is on a side of the array substrate close to the color filter substrate (825, 803 FIG. 8A, paragraph[0093] of Nho teaches in a touch location 856, one or more touch sensors such as touch sensor 843 can be formed on the same layer as the color filters CF 825; in some examples, touch sensor 843 can be formed on the same layer as the color filters CF 825 near the touch and display surface 870; touch sensor 843 can be routed to sensing circuitry using routing traces 841; in some examples, routing to touch sensor 843 can be formed on the same layer as any one of the metallization layers 830, insulating layers 806, or layers of the OLED stack 850; an ESD device 805 can be coupled to the touch sensor 843; in some examples, the ESD device 805 can be replaced with a switch; in some examples, device 800 can include both ESD device 805 and a switch; device 800 can include a photodiode 808; photodiode 808 can be used to capture an image located in or near imaging area 872; in some examples, photodiode 808 can be disposed near the ESD device 805 and/or switch; photodiode 808 can be located on the same plane as any of the layers such as the same layer as the array of transistors 804; for enhanced touch sensitivity, some examples can include touch sensor 843 extended over the imaging area 872 of the photodiode 808; and in some examples, photodiode 808 can be coupled to a switch and the resolution of an image captured by a plurality of photodiodes in device 800 can be dynamically changed, and See also at least paragraphs[0091]-[0092] of Nho (i.e., Nho teaches a layer having color filters opposite a silicon substrate on which a photodiode is disposed)).
Furthermore, Lee I, Raguin, Lin, King, and Nho are considered to be analogous art because they are from the same field of endeavor with respect to a sensing device, and involve the same problem of forming the sensing device for suitably detecting a fingerprint.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the system of Lee I based on Raguin, Lin, King, and Nho to a color filter substrate; and an array substrate opposite to a color filter substrate, wherein the photoelectric sensor is on a side of the array substrate close to the color filter substrate.  One reason for the modification as taught by Nho is to have an integrated display and touch sensor panel for suitable optically-assisted touch, and fingerprint detection (ABSTRACT of Nho).

Potentially Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 3-4 the prior art references of record do not claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome objections, indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claim 8 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and objection indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 13-14 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Moreover, claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, indicated above, and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claim 15 the prior art references of record do not teach the combination of all element limitations as presently claimed.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621